Title: [Diary entry: 27 August 1785]
From: Washington, George
To: 

Saturday 27th. Mercury at 74 in the Morning—80 at Noon and 80 at Night. Morning clear with the wind pretty fresh from the Southward. About 10 Oclock it clouded up, and rained a little; then cleared; but about 5 Oclock, a very black and heavy cloud arose in the Southwest, out of which (about Six oclock) proceedd for a few minutes very heavy wind, & a powerful Shower; the last of which continued about 12 or 15 Minutes. This being succeeded by lighter Showers, wch. with intervals continuing thro the Night afforded abundance of rain. Before this camp up (and during the slight shower in the Morning) I planted in a small piece of ground which I had prepared in the inclosure below the Stable (vineyard) about 1000 grains of the Cape of Good Hope Wheat (which was given to me by Colo. Spaight) in Rows 2 feet a part, and 5 inches distant in the Rows. Fanny Bassett crossed the River immediately after dinner, on a visit to Miss Hanson.